Citation Nr: 0312636	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
degenerative arthritis of the cervical spine, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The Board remanded the case in November 1997 and 
December 1998 for further development.

In February 2002, the RO increased the evaluation for 
migraine headaches to 30 percent, for the cervical spine 
disability to 20 percent, for bronchial asthma to 10 percent, 
each effective on June 1, 1994.  The RO continued the 10 
percent evaluation for the lumbar spine disability.  The 
veteran was notified of those determinations in March 2002.

In December 1998, the RO indicated that the veteran had 
relocated to Arizona and the Phoenix, Arizona RO is now the 
agency of original jurisdiction for adjudication of VA 
claims.

By decision dated in August 2002, the Board denied the claims 
for entitlement to higher evaluations for service-connected 
bronchial asthma, degenerative arthritis of the lumbar spine 
and migraine headaches.


REMAND

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for the service-connected degenerative 
arthritis of the cervical spine from May 
1994 to the present.  After securing the 
necessary release, the RO should obtain 
any records that have been identified 
that have not been previously obtained. 

3.  The veteran should be afforded the 
appropriate VA examination to show the 
current extent of the cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should perform all indicated tests, to 
include range of motion testing for the 
cervical spine.  The examiner should 
state what is considered normal range of 
motion.  The examiner should state 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and, if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation, including loss of 
range of motion.  Describe whether pain 
significantly limits functional ability 
during flare-ups or when the segment of 
the spine is used repeatedly.  The 
factors upon which the opinions are based 
must be set forth.  

If the veteran is unable to perform the 
requested range of motion testing for any 
reason, to include his service-connected 
migraine headache disorder, the examiner 
should determine whether the veteran is 
capable to completing such testing and, 
if so, he should be rescheduled for an 
examination at a time when he is able to 
cooperate with the examination. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


